UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 16-6575


DARNELL M. CLEATON,

                 Petitioner - Appellant,

           v.

HAROLD CLARKE, Director; B.W. BOOKER, Warden of Green Rock,

                 Respondents – Appellees,

           and

UNKNOWN,

                 Respondent.



Appeal from the United States District Court for the Eastern
District of Virginia, at ALexandria.   Liam O’Grady, District
Judge. (1:15-cv-00443-LO-IDD)


Submitted:   July 28, 2016                     Decided:   August 2, 2016


Before MOTZ and       HARRIS,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Darnell M. Cleaton, Appellant Pro Se.         Virginia Bidwell Theisen,
Senior Assistant Attorney General,            Richmond, Virginia, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Darnell M. Cleaton seeks to appeal the district court’s

order denying six motions in his pending 28 U.S.C. § 2254 (2012)

action.    This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral     orders,    28    U.S.C.      § 1292       (2012);       Fed.    R.    Civ.    P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).     The order Cleaton seeks to appeal is neither a final

order    nor   an     appealable       interlocutory           or    collateral       order.

Accordingly,     we    deny     leave      to       proceed   in    forma     pauperis      and

dismiss the appeal for lack of jurisdiction.                           We dispense with

oral    argument      because       the    facts       and    legal    contentions          are

adequately     presented       in    the    materials         before    this    court       and

argument would not aid the decisional process.



                                                                                    DISMISSED




                                                3